In the United States Court of Federal Claims
                                     OFFICE OF SPECIAL MASTERS
                                             No. 20-1894V
                                            UNPUBLISHED


                                                                  Chief Special Master Corcoran
    GEORGE BROCK,
                                                                  Filed: July 22, 2022
                            Petitioner,
    v.                                                            Special Processing Unit (SPU);
                                                                  Petitioner’s Motion for a Decision
    SECRETARY OF HEALTH AND                                       Dismissing the Petition; Statutory
    HUMAN SERVICES,                                               Six-Month Requirement; Insufficient
                                                                  Evidence; Tetanus, Diphtheria,
                           Respondent.                            acellular Pertussis (Tdap) Vaccine;
                                                                  Shoulder Injury Related to Vaccine
                                                                  Administration (SIRVA)


Jimmy A. Zgheib, Zgheib Sayad, P.C., White Plains, NY, for Petitioner.

Felicia Langel, U.S. Department of Justice, Washington, DC, for Respondent.

                                                    DECISION1

      On December 17, 2020, George Brock filed a petition for compensation under the
National Vaccine Injury Compensation Program, 42 U.S.C. §300aa-10, et seq.2 (the
“Vaccine Act”). Petitioner alleged that he suffered a left shoulder injury related to vaccine
administration (“SIRVA”) caused-in-fact by the tetanus, diphtheria, acellular pertussis
(“Tdap”) vaccine he received on January 2, 2018. Petition at 1, ¶¶ 4, 18. In particular, he
contended that his “SIRVA symptoms have persisted for more than six months.” Id. at ¶
19.3

1
   Because this unpublished Decision contains a reasoned explanation for the action in this case, I am
required to post it on the United States Court of Federal Claims' website in accordance with the E-
Government Act of 2002. 44 U.S.C. § 3501 note (2012) (Federal Management and Promotion of Electronic
Government Services). This means the Decision will be available to anyone with access to the
internet. In accordance with Vaccine Rule 18(b), Petitioner has 14 days to identify and move to redact
medical or other information, the disclosure of which would constitute an unwarranted invasion of privacy.
If, upon review, I agree that the identified material fits within this definition, I will redact such material from
public access.
2
 National Childhood Vaccine Injury Act of 1986, Pub. L. No. 99-660, 100 Stat. 3755. Hereinafter, for ease
of citation, all section references to the Vaccine Act will be to the pertinent subparagraph of 42 U.S.C. §
300aa (2012).
3
    As support for this assertion, Petitioner cites only his affidavit. Exhibit 3 at ¶ 17.
        On May 2, 2022, Respondent filed his Rule 4(c) Report, opposing compensation
in this case. ECF 27. Specifically, he asserted that “there is no evidence to support a
finding that [P]etitioner suffered the residual effects or complications of his alleged left
SIRVA for more than six months.” Id. at 13. Instead, he maintained that “based on
[P]etitioner’s medical records, his alleged shoulder injury resolved within two and a half
months.” Id. at 8.

       After concluding that, based upon the record as it currently stood, I could not find
that Petitioner provided sufficient evidence to meet the Vaccine Act’s six-month severity
requirement, I issued an order directing Petitioner to show cause why his claim should
not be dismissed. Order to Show Cause, issued June 7, 2022, at 5, ECF No. 30; see
Section 11(c)(1)(D)(i) (Vaccine Act’s severity requirement). Specifically, the current
record supported findings that Petitioner’s SIRVA injury resolved less than three months
post-vaccination, and Petitioner was no longer suffering left shoulder pain by, at least, the
second half of April 2018 – three and one-half months post-vaccination. Id. at 3-4.
Although Petitioner maintained that the left shoulder pain he complained of in January
2020, is continued sequelae of his earlier injury, he had not provided sufficient evidence
to support this claim. Id. at 4.

             On July 21, 2022, Petitioner moved for a decision dismissing his petition. ECF
    No. 31.4 In the motion, Petitioner acknowledged that “he will be unable to prove that he
    is entitled to compensation under the Vaccine Program” (id. at ¶ 1) and “to proceed any
    further would be unreasonable and would waste the resources of the Court, the
    [R]espondent, and the Vaccine Program” (id. at ¶ 2). Petitioner expressed his
    understanding that “a decision by the Special Master dismissing his Petition will result in
    a judgment against him . . . [and] will end all of his rights in the Vaccine Program.” Id. at
    ¶ 3. He indicated that he “intends to elect to reject the Vaccine Program judgment against
    him and elect to file a civil action.” Id. at ¶ 5.

       To receive compensation under the Program, Petitioner must prove that he
received a vaccine covered by the Vaccine Program and then suffered either 1) a “Table


4
  Although Petitioner filed his motion using the CM/ECF event for a Notice of Voluntary Dismissal pursuant
to Vaccine Rule 21(a), which would require the signatures of both parties because the Rule 4(c) Report has
been filed (Vaccine Rule 21(a)(1)(B)), it is clear from Petitioner’s filing that he intended to file a motion for
a decision which would result a Judgment being entered in the case. ECF No. 31. For example, Petitioner
indicated that “he intends to elect to reject the Vaccine Program judgment against him and elect to file a
civil action.” Id. at ¶ 5; see Vaccine Rule 21(a)(2)-(3) (indicating a notice for voluntary dismissal generally
results in a dismissal without prejudice and order concluding the proceedings). Although confusing due to
its title, “Involuntary Dismissal”, it is clear that Petitioner intended to request a dismissal pursuant to Vaccine
Rule 21(b). The filing event has been corrected to accurately reflect Petitioner’s wishes.


                                                        2
Injury” – i.e., an injury falling within the Vaccine Injury Table – corresponding to a covered
vaccine, or 2) an injury that was actually caused by a covered vaccine, a “non-Table
claim.” See Sections 13(a)(1)(A) and 11(c)(1). Additionally, for either a Table or non-Table
claim, a petitioner must establish that he suffered the residual effects of his injury for more
than six months post-vaccination, died from the administration of the vaccine, or suffered
an injury which required an inpatient hospitalization and surgical intervention. Section
11(c)(1)(D)(i). Under the Vaccine Act, a petitioner may not be awarded compensation
based on the petitioner’s claims alone. Rather, the petition must be supported by either
the medical records or by a medical opinion. Section 13(a)(1).

        In this case, the record does not contain medical records or a medical opinion
sufficient to demonstrate that Petitioner suffered the residual effects of his alleged SIRVA
injury for more than six months. For these reasons, and in accordance with Section
12(d)(3)(A), Petitioner’s claim for compensation is DENIED and this case is
DISMISSED for insufficient proof. The Clerk shall enter judgment accordingly.5

IT IS SO ORDERED.


                                         s/Brian H. Corcoran
                                         Brian H. Corcoran
                                         Chief Special Master




5
  Pursuant to Vaccine Rule 11(a), entry of judgment can be expedited by the parties’ joint filing of notice
renouncing the right to seek review.

                                                    3